[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT         FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                             April 29, 2005
                             No. 04-12829
                                                          THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                      D.C. Docket No. 98-00106-CR-4

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

BERNARD DUANE WILLIAMS,

                                                      Defendant-Appellant.

                      __________________________

             Appeal from the United States District Court for the
                        Southern District of Georgia
                       _________________________

                              (April 29, 2005)


Before BIRCH, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
      Bernard Duane Williams appeals the district court’s denial as untimely of

his motion, filed pursuant to Federal Rule of Criminal Procedure 41(g), for return

of $17,210.00 in United States currency seized at the time of his arrest. Williams

submits the forfeiture efforts deprived him of due process because he was not

given adequate notice of the forfeiture proceeding or of how he might seek relief.

Williams contends the Government’s efforts to locate him were insufficient,

noting he was effectively in federal custody for the entirety of the pendency of the

forfeiture proceeding and stating he appeared in federal court approximately nine

times before the forfeiture was completed, including a three-day trial at which

Drug Enforcement Administration (DEA) agents1 were present. The Government

agrees the DEA’s attempts to notify Williams of the pending forfeiture proceeding

did not comport with due process and prays we remand the matter to the district

court for further proceedings.

      “A person aggrieved by an unlawful search and seizure of property or by the

deprivation of property may move for the property’s return.” Fed. R. Crim. P.

41(g). We review de novo the district court’s denial of a Rule 41 motion for

return of property. United States v. Potes Ramirez, 260 F.3d 1310, 1314 n.8 (11th

Cir. 2001).


      1
          The DEA was the agency engaged in the forfeiture action.

                                               2
      Forfeitures are disfavored and should be enforced only when within both the

letter and spirit of the law. United States v. One 1936 Model Ford V-8 De Luxe

Coach, Motor No. 18-3306511, 59 S. Ct. 861, 865 (1939). The Fifth Amendment

requires notice and an opportunity to be heard before the government deprives a

person of his property. D’Aguanno v. Gallagher, 50 F.3d 877, 881 (11th Cir.

1995). For purposes of administrative forfeiture under the federal drug laws,

notice that was reasonably calculated, under all the circumstances, to apprise a

potential claimant of the pendency of the action satisfies due process. Dusenbery

v. United States, 122 S. Ct. 694, 702 (2002). For example, mail addressed to a

prisoner at the facility at which he actually is incarcerated is sufficient. Id.

      Money derived from illegal drug transactions is subject to forfeiture. 21

U.S.C. § 881(a)(6). To achieve administrative forfeiture where, as here, the value

of the seized money is relatively small, the DEA must (a) send written notice of

the seizure and information concerning applicable procedures to claim the seized

property to each person who may have an interest in the property; and (b) cause

notice of the seizure and of the intention to forfeit the property to be published

once a week for at least three successive weeks in a newspaper of general

circulation in the judicial district in which the proceeding is brought. 19 U.S.C.




                                           3
§ 1607(a);2 21 C.F.R. § 1316.75(a). If no claim is filed within 20 days from the

date of the notice, the DEA may declare the property forfeited. 21 C.F.R.

§ 1316.77(a).

       Although the forfeiture rules provide for only a short response time, the

response time period only begins to run upon the giving of notice to the potential

claimant. The Government here concedes Williams did not receive effective

notice. The mailed notices were sent to locations where Williams was not located,

a fact the Government should have known since Williams was essentially in

federal custody for the pendency of the forfeiture proceedings. Nothing in the

record suggests the jailed Williams would have had access to USA Today to

receive the notice published there.

       Because Williams did not receive adequate notice, the time period in which

he could file a claim for the monies never began to run. His claim, therefore,

cannot now fail for timeliness. Accordingly, we vacate the denial of his Rule 41

motion and remand for further proceedings.

       VACATED AND REMANDED.




       2
         Although 19 U.S.C. § 1607 facially applies only to customs seizures, the federal drug
laws have incorporated § 1607's procedures for drug-related seizures. 21 U.S.C. § 881(d).

                                               4